Citation Nr: 1640527	
Decision Date: 10/13/16    Archive Date: 10/27/16

DOCKET NO.  16-10 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for the regular aid and attendance of another person or by reason of being housebound.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Haddock, Counsel






INTRODUCTION

The Veteran had active service from December 1946 to October 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2014 rating decision by the Roanoke, Virginia Department of Veterans Affairs Regional Office (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities do not make him permanently bedridden or unable to care for his daily needs without requiring the regular aid and attendance of another person.  

2.  The Veteran is in receipt of a total disability rating based on individual unemployability, but does not have a separate service-connected disability or service-connected disabilities rated at 60 percent or better and the Veteran is not permanently confined to his immediate premises as a result of service-connected disabilities.  


CONCLUSION OF LAW

The criteria for an award of SMC based on the need for the regular aid and attendance of another person or by reason of being housebound have not been met.  38 U.S.C.A. §§ 1114, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.350, 3.352 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in July 2014.  

The Board also finds the Veteran has been provided adequate assistance in response to the claim.  The Veteran's service medical records are of record.  VA treatment records have been obtained.  The Veteran has been provided an appropriate VA examination.  Neither the Veteran nor representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any outstanding evidence. 

SMC based on the need for aid and attendance of another is payable when the veteran, due to service-connected disability, is permanently bedridden or has such significant service-connected disabilities as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114 (l) (West 2014).  The criteria for determining when a Veteran is so helpless as to be in need of regular aid and attendance, including a determination that he is permanently bedridden, are contained in 38 C.F.R. § 3.352 (a) (2015).  38 C.F.R. § 3.350 (b)(3)-(4) (2015).

The following will be considered in determining the need for regular aid and attendance: inability of claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.  Bedridden, will be that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that the claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  38 C.F.R. § 3.352 (a) (2015).

It is not required that all of the disabling conditions enumerated in 38 C.F.R. § 3.352(a) be found to exist before a favorable rating may be made.  The particular personal functions which the Veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that the Veteran is so helpless, as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him to be in bed.  They must be based on the actual requirement of personal assistance from others.  38 C.F.R. § 3.352 (a) (2015).

SMC at the housebound rate is payable when a Veteran has a single service-connected disability rated 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems; or, (2) is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114 (s) (West 2014); 38 C.F.R. § 3.350 (i)(1) (2015). 

The requirements of 38 U.S.C.A. § 1114 (s)(2) are met when a Veteran is substantially confined as a direct result of service-connected disabilities to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical area, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime.  38 C.F.R. § 3.350 (i)(2) (2015). 

When there is an approximate balance of positive and negative evidence on an issue material to a determination, VA resolves reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran asserts that he requires the regular aid and attendance of another person as a result of his service-connected disabilities. 

In support of his claim, the Veteran's daughter has submitted numerous statements. In a June 2014 statement, she indicated that her father required daily care from an outside caregiver.  She reported that the caregiver reminded the Veteran to eat, cooked his meals for him, laundered his clothes, and drove him for errands and VA appointments.  She reported that the Veteran was still mobile with the use of a cane, but sometimes used a wheel chair for longer periods of mobility.  He was able to get into the shower and bath on his own, but required reminding.  He was able to dress, use the toilet, and attend to other needs of daily hygiene, but also required reminders.

In a subsequent October 2014 statement, the Veteran's daughter indicated that her father was unable to stay by himself during the day, as without supervision he may wander off.  She reported that he was no longer able to grocery shop for himself and needed help with his balance and walking.  Additionally, in the Veteran's March 2016 substantive appeal, the Veteran's daughter reported that her father's February 2015 stroke, followed by an October 2015 hospitalization, required a period of time in which he needed nursing home care and that he now lived with her.  She reported that he now required assistance with bathing, using the bathroom, sitting, standing, and walking.  

The Board notes that the Veteran is service-connected for residuals of a right tibia fracture, involving the knee with residual traumatic arthritis and laxity of ligament and varicosities in popliteal area, rated 30 percent; defective vision in the left eye, rated 30 percent; total left knee replacement, rated 30 percent; and hypertension, rated 10 percent.  The Veteran's combined service-connected disability rating is 70 percent and he has been in the receipt of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) since August 1978, with a temporary period of a 100 percent disability rating from November 2004 to January 2006, based on surgery requiring convalescence.  Service connection has not been established for residuals of a stroke.  

VA outpatient treatment records show that the Veteran was seen for a memory disorders consult in August 2013.  At that time it was noted that the Veteran had been suffering from cognitive symptoms for five years and his daughter reported that he had been forgetful, he needed reminders, and he got distracted easily.  The Veteran was assessed with a major neurocognitive disorder of mixed etiology.   There was no indication that such disability was related to the Veteran's active service.  

Additional VA outpatient treatment records show that the Veteran was seen for a neurology consultation in April 2015 for follow-up care resulting from a February 2015 cerebrovascular accident.  At that time it was noted that the Veteran suffered from coronary artery disease and dementia.  It was noted that following the stroke the Veteran had developed tremors in both hands and incontinence, and it was noted that there was evidence of Parkinsonism on examination.

In a June 2014 examination for housebound status or permanent need for regular aid and attendance, the examiner noted that as a result of the Veteran's cognitive dysfunction and physical mobility required assistance preparing meals, managing medication, and managing his financial affairs.  The examiner noted that these disabilities caused an unsteady gait and required the Veteran to use a cane or a wheelchair.  While he was able to feed himself, dress himself, and shave himself, he required reminders to eat and attend to needs of hygiene.  The examiner also noted that as a result of his cognitive dysfunction and physical mobility, the Veteran was unable to leave the house without the assistance of another person and he could not be left unattended during the day.  

Based on the evidence above, the Board finds that the Veteran is not entitled to SMC based on the need for regular aid and attendance of another person as a result of his service-connected disabilities.  The Board finds that the weight of the evidence of record shows that he is not permanently bedridden, that he is able to dress or undress himself, keep himself ordinarily clean and presentable, that he does not require assistance adjusting any special prosthetic or orthopedic appliances, that he is able to feed himself, that he is able to attend to the wants of nature, and that he does not require care or assistance on a regular basis to protect him from hazards or dangers incident to his daily environment as a result of service-connected right lower extremity disabilities, left eye disability, left lower extremity disability, and/or hypertension.   

The Board also finds that the Veteran is not entitled to SMC by reason of being housebound.  The Veteran is in receipt of TDIU as a result of service-connected disabilities, which can be counted as the disability rated as 100 percent.  However, the Veteran does not have separate disabilities that are ratable at 60 percent or better.  The Board emphasizes in this regard that none of the disabilities that form the basis for the TDIU can be counted when determining whether there is additional disability or disabilities, including the left knee disorder.  Further, there is no indication from the record that he is confined to his home or the immediate premises.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to SMC based on the need for the regular aid and attendance of another person or by reason of being housebound is not warranted.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to SMC based on the need for the regular aid and attendance of another person or by reason of being housebound is denied.


____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


